t c memo united_states tax_court paul l blanton and cynthia d blue-blanton petitioners v commissioner of internal revenue respondent docket no filed date maris baltins for petitioners gregory m hahn for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 for failure_to_file timely after concessions the issues for decision are whether petitioners may exclude dollar_figure of the gain from the sale of their principal_residence in under sec_121 we hold that they may not whether petitioners are liable for the addition_to_tax under sec_6651 for failure_to_file timely their income_tax return we hold that they are unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioners petitioners lived in spokane washington when they filed the petition in this case petitioner paul l blanton mr blanton was born on date and wa sec_62 years old on date in petitioners had one son terrence who wa sec_2 years old mr blanton taught at the university of idaho in moscow idaho from until he retired in in he was the dean of the college of arts and architecture he stepped down as dean in date he commuted from spokane washington to teach one course at the university from date to sometime in in and mrs blanton was an associate professor of interior planning and design in the department of architecture at the university of idaho in moscow petitioners lived pincite moore street in moscow until date around date petitioners rented an office pincite e third in moscow e third property petitioners occasionally spent the night at the e third property b petitioners' purchase and sale of the spokane property purchase agreement on date petitioners signed a residential real_estate purchase and sale agreement purchase agreement to buy a residence pincite w 22d spokane washington w 22d property for dollar_figure from michael w hagan hagan petitioners paid hagan a dollar_figure deposit for the w 22d property the purchase agreement stated that petitioners could take possession of the w 22d property at closing which the agreement defined as the date on which all documents are recorded and the sale proceeds are available to the seller the purchase agreement stated that closing would occur by date on date petitioners paid hagan a second dollar_figure deposit to extend their purchase agreement for days because hagan could not convey legal_title for reasons discussed below at paragraph b-3 to the w 22d property by june the purchase agreement stated that it was contingent on hagan's conveying clear title to the w 22d property to petitioners and that if hagan could not do so the agreement would be void and hagan would return petitioners' deposit the purchase agreement stated that hagan had never lived in the house and that he made no warranties as to the condition of the house or whether it was habitable or in compliance with code or laws petitioners' move to spokane petitioners rented moving equipment from u-haul several times in date to move some of their furniture and personal belongings to the w 22d property petitioners sold their home in moscow on date for dollar_figure around that time petitioners and their son moved from moscow to the w 22d property petitioners took possession of the w 22d property by early date petitioners did not have a residence in moscow after date the w 22d property needed a lot of work when petitioners moved into it petitioners were responsible for maintaining the w 22d property after they moved in they made various repairs to the property in july and date title dispute over the spokane property shortly after signing the purchase agreement petitioners learned that hagan could not deliver clear title by the closing date date because a third party riner e deglow deglow claimed that his chapter bankruptcy_estate possessed an interest in the w 22d property on date petitioners hagan and deglow's chapter trustee in the bankruptcy proceeding joseph a esposito esposito filed with the bankruptcy court for the eastern district of washington a motion to authorize the trustee to sell the w 22d property motion to sell on date deglow objected to the motion to sell on date the bankruptcy court decided that the w 22d property was the property of deglow's bankruptcy_estate and ordered that the trustee and hagan sell the residence to petitioners for dollar_figure petitioners spent dollar_figure in legal fees to resolve the title dispute over the w 22d property passage of title to the w 22d property on january and hagan and esposito as trustee for deglow's bankruptcy_estate conveyed title to the w 22d property to petitioners by quitclaim_deed petitioners financed dollar_figure of the purchase_price through mountain west savings bank mountain west mountain west disbursed the dollar_figure loan on date on date escrow closed on the w 22d property petitioners obtained legal_title to the w 22d property on date at settlement hagan applied petitioners' dollar_figure deposit to the purchase_price petitioners made the first mortgage payment on the w 22d property on date petitioners did not pay rent or other compensation to hagan to live in the w 22d property from when the purchase agreement was executed on date until escrow closed on date taxes on the w 22d property hagan paid the delinquent county taxes on the w 22d property for and petitioners paid the county taxes on the w 22d property for date at settlement petitioners' improvements to and sale of the w 22d property in mr blanton spent a substantial amount of time creating architectural drawings for the renovation of the w 22d property petitioners did not begin to make substantial renovations until petitioners kept detailed records of their improvements to the w 22d property in and petitioners spent dollar_figure in dollar_figure in and dollar_figure in to renovate the w 22d property petitioners included the amounts they paid in and to renovate the w 22d property in their cost_basis in the spokane property petitioners did not include any amounts they paid in in their cost_basis in the spokane property petitioners lived in the w 22d property until they sold it on date for dollar_figure they incurred selling_expenses of dollar_figure their cost_basis in the w 22d property was dollar_figure they realized gain of dollar_figure on its sale calculated as follows sale price of w 22d property less adjusted cost of w 22d property less expenses of sale gain on sale of w 22d property dollar_figure big_number big_number big_number on date petitioners bought a new residence pincite jefferson drive spokane washington jefferson property for dollar_figure c petitioners' credit applications on date petitioners submitted a residential_loan application on the line marked present address petitioners typed e 3rd suite on the line for no years at their present address they typed mth on date petitioners submitted a loan application to rainier bank on it petitioners listed the w 22d property as their home address and wrote in the box marked yrs mos there petitioners submitted a credit application dated date to security pacific bank on it they listed as their residence address the w 22d property and wrote year in the box marked yrs mos there d petitioners' income_tax return friends of petitioners recommended an accountant in spokane joseph schmitz schmitz to them schmitz told petitioners that he had obtained extensions to file their return petitioners' return was due_date schmitz prepared petitioners' income_tax return petitioners filed it on date schmitz attached form_2119 sale of your home to petitioners' return on the form_2119 schmitz checked a box to indicate that petitioners had not owned and used the w 22d property as their principal_residence for at least years opinion a whether petitioners had owned and used the w 22d property for years the issue for decision is whether dollar_figure of the gain petitioners realized in from the sale of their w 22d property is excludable under sec_121 generally a taxpayer must recognize gain on the sale of a personal_residence however during the year in issue taxpayer sec_55 and older could exclude from gross_income up to dollar_figure of gain from the sale of property which they had owned and used as their principal_residence for or more of the years immediately before the sale sec_121 and b the term principal_residence in sec_121 has the same meaning as in sec_1034 and the regulations thereunder sec_1_121-3 income_tax regs the parties dispute whether petitioners had owned and used the w 22d property for years when they sold it in sec_121 provides as follows sec_121 general rule--at the election of the taxpayer gross_income does not include gain from the sale_or_exchange of property if-- the taxpayer has attained the age of before the date of such sale_or_exchange and during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as his principal_residence for periods aggregating years or more petitioners bear the burden of proving that they meet the requirements of sec_121 rule a b use of the w 22d property generally whether property is used as a principal_residence depends on the facts and circumstances sec_1 c i income_tax regs petitioners submitted loan applications in and in which they stated how long they had lived at the w 22d property the information on both forms is ambiguous but it tends to suggest they first occupied it in despite this there is more persuasive evidence that petitioners moved into the w 22d property by early date and lived there until they sold it on date therefore we find that petitioners used the w 22d property for more than years however as discussed next to qualify for the exclusion under sec_121 petitioners must also have owned the w 22d property for more than years c ownership of the w 22d property when a sale is complete for federal tax purposes depends on all the facts and circumstances no single factor controls 77_tc_708 68_tc_115 a sale of real_property is generally complete upon the earlier of the transfer of legal_title or the assumption of the benefits_and_burdens_of_ownership by the buyer 430_f2d_1019 6th cir affg 51_tc_290 derr v commissioner supra baird v commissioner supra when the benefits_and_burdens_of_ownership passed to the blantons petitioners argue that they acquired the benefits_and_burdens_of_ownership of the w 22d property around date to decide their claim we consider whether they a had the right to possess the property and to enjoy the use rents and profits thereof b had the duty to maintain the property c were responsible for insuring the property d bore the risk of loss of the property e were obligated to pay taxes assessments and charges against the property f had the right to improve the property without the seller's consent and g had the right to obtain legal_title at any time by paying the balance of the purchase_price derr v commissioner supra pincite ryan v commissioner tcmemo_1995_579 the purchase agreement did not state that it shifted any of the benefits_and_burdens_of_ownership to petitioners nevertheless petitioners argue that they had the right to possess the w 22d property they bore the burden of maintaining the property and they had the right to obtain legal_title at anytime by paying the balance of the purchase_price a whether petitioners had a right to possess the residence and enjoy the use rents and profits thereof petitioners moved into the w 22d property by date petitioners apparently had the right to possess and use the w 22d property before closing because hagan gave them permission to do so however petitioners did not claim that they had the right to rent the w 22d property to anyone else b whether petitioners had a duty to maintain the residence mr blanton testified that petitioners understood that they were responsible for the w 22d property once they moved into it in date in the purchase agreement hagan made no warranties as to the condition of the house or whether it was habitable or in compliance with code or laws we infer from this that hagan did not have a duty to maintain the residence after petitioners signed the purchase agreement and that petitioners had the duty to maintain the residence after they took possession of it c whether petitioners were responsible for insuring the property the record contains no evidence that petitioners provided or were responsible for providing insurance on the w 22d property before escrow closed on date petitioners do not contend that they were responsible for insuring the w 22d property before that date d whether petitioners bore the risk of loss petitioners do not contend that they bore the risk of loss for the w 22d property before title passed under washington state law the right to possess does not necessarily include the we note however that it is not clear whether hagan whose own title was clouded by deglow's ownership claim had authority to vest petitioners with possession risk of loss voorde poorte v evans p 2d wash ct app contention that the risk of loss follows possession has a certain equitable appeal but is against the weight of authority e whether petitioners were obligated to pay taxes assessments and charges hagan not petitioners paid the property taxes on the w 22d property before settlement petitioners do not contend that they were obligated to pay taxes assessments and charges for the w 22d property f whether petitioners had the right to improve the property without the seller's consent the agreement is silent as to whether petitioners had the right to improve the w 22d property without hagan's consent mr blanton testified that petitioners had the right to and did improve the property in we accept mr blanton's testimony on this point however petitioners spent far less to improve the house in than in and later it appears that they made urgent repairs needed to inhabit the house but delayed anything more until on this record it is unclear whether petitioners had an unlimited right to improve the w 22d property in g whether petitioners had the right to obtain legal_title any time by paying the balance of the purchase_price petitioners did not have the right to obtain legal_title to the spokane property at any time before settlement on date hagan could not pass clear title until the bankruptcy court resolved deglow's claim to title since this occurred in late date title could not pass before then h conclusion in summary petitioners had a the right to possess and use the w 22d property but not the right to rent it to others b the duty to maintain the property and c a limited right to improve the property without hagan's consent petitioners did not a bear the risk of loss of the property b have the obligation to pay taxes on the property c have the responsibility to insure the property against fire or other hazards or d have the right to obtain legal_title at any time by paying the balance of the purchase_price we conclude that petitioners did not have enough of the benefits_and_burdens_of_ownership of the w 22d property to be treated as owning it for purposes of sec_121 before title passed title passage to the blantons title to the w 22d property passed to the blantons on date less than years before they sold it on date passage of title is perhaps the most important indicator of the date of sale of property 412_f2d_494 6th cir revg and remanding 49_tc_289 petitioners contend that the date of the passage of title is less important here than in the usual case because passage of title was delayed by a title dispute in light of our conclusion that petitioners did not have the benefits_and_burdens_of_ownership before title passed they would not prevail here even if we gave little weight to the date of title passage petitioners rely on 40_tc_66 affd per curiam 336_f2d_771 9th cir for the proposition that intent to transfer title is particularly important if transfer of title is delayed by circumstances beyond the control of the buyer and seller in merrill v commissioner supra we held that a sale was completed even though title to the property could not pass until several months later a title insurance_policy had not been issued and the balance of the purchase_price was to be paid at a future date id pincite petitioners' reliance on merrill is misplaced we stated in merrill that the intent of the parties as to when the benefits_and_burdens_of_ownership of the property are to be transferred will control where passage of title is delayed to secure payment of the purchase_price or for an escrow arrangement id pincite the buyer in merrill had assumed almost all the benefits_and_burdens_of_ownership however we are not convinced that the parties to the transaction at issue intended the benefits and burdens to pass to petitioners before title passed and as discussed above petitioners did not have the benefits_and_burdens_of_ownership before title passed to them petitioners' tax_return petitioners checked the box on their income_tax return indicating that they had not owned and used the spokane property for years petitioners contend that schmitz erroneously checked that box petitioners did not call schmitz to explain why he checked the box indicating that petitioners had not owned and used the w 22d property for years petitioners did not explain why they did not immediately correct the return when they noticed what schmitz had done although this is not compelling evidence in isolation it adds some weight to the other evidence that petitioners had not owned and used the spokane property for years when they sold it in see 93_tc_462 86_tc_171 affd per order 812_f2d_577 9th cir 71_tc_998 conclusion income_tax provisions which exempt taxpayers under given circumstances from paying taxes or permit them to postpone taxes are strictly construed commissioner v baertschi supra pincite- the taxpayer sellers were not entitled to sec_1034 deferral we conclude that petitioners did not meet the statutory requirement that they own and use the spokane property for years a taxpayer seeking to exclude gain on the sale of property must own and use that property as his or her principal_residence for years or more sec_121 petitioners used the w 22d property for more than years however they did not bear enough of the benefits_and_burdens_of_ownership before title passed on date for us to find that their ownership preceded that date thus petitioners do not qualify under sec_121 b whether petitioners are liable for the addition_to_tax under sec_6651 for failure_to_file timely sec_6651 imposes an addition_to_tax of up to percent for failure_to_file timely federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs petitioners' return was due_date petitioners filed their return on date petitioners argue that they had reasonable_cause to file their return late because they thought that schmitz had requested an extension of time to file a failure_to_file is due to reasonable_cause if the taxpayers exercised ordinary business care but could not nevertheless file their return by the deadline prescribed by law united_states v boyle supra pincite bank of the west v commissioner supra pincite mr blanton testified that schmitz told him that requests for extensions had been filed two extensions were filed regarding petitioners' return which extended the due_date to date mr blanton did not testify that schmitz told them they had an additional extension of time to file their return beyond the date due_date call schmitz to testify or provide any correspondence from schmitz corroborating his testimony petitioners did not have reasonable_cause for filing their return more than months after their extensions expired thus they are liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered for respondent
